Case 1:18-cr-00204-NGG-VMS Document 800 Filed 09/27/19 Page 1 of 2 PagelD #: 10667

MSs

Mos K OW IT Zz & BookK, LwuwP

 

345 Seventh Avenue, 21° Floor

Avraham C. Moskowitz New York, NY 10001
AMoskowitz@mb-llp.com Phone: (212) 221-7999
Fax: (212) 398-8835

 

ess — eis cuemeess een sett dr emanate — = — —

September 27, 2019
VIA ECF

The Honorable Nicholas G. Garaufis
United States District Judge

United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Keith Raniere, et al.
Criminal Docket No. 18-204 (S-1)(NGG)(VMS)

Dear Judge Garaufis:

This letter is respectfully submitted on behalf of the defendant, Keith Raniere, to
advise the Court of the results of my research into the questions posed by the Court at the most
recent conference held on September 13, 2019. Based on my research, I have concluded that the
potential conflict of interest posed by Ms. Geragos’s application to the United States Attorney’s
Office in the Eastern District of New York is a waivable/consentable conflict. I have also
concluded that to the extent the conflict relating to Ms. Geragos can be imputed to her employer,
Brafman & Associates, that conflict too, may be waived by Mr. Raniere.

The issues raised by the Court are governed by Rule 1.7 and Rule 1.10 of the New
York Rules of Professional Conduct. Rule 1.7 provides, in relevant part:

(a) Except as provided in paragraph (b), a lawyer shall not represent a client if
a reasonable lawyer would conclude that . . .:

(2) there is a significant risk that the lawyer’s
professional judgment on behalf of a client will be adversely
affected by the lawyer’s own financial, business, property or other
personal interests.

(b) Notwithstanding the existence of a concurrent conflict of
interest under paragraph (a), a lawyer may represent a client if:

(1) the lawyer reasonably believes that the lawyer will be
able to provide competent and diligent representation to each
affected client;
Case 1:18-cr-00204-NGG-VMS Document 800 Filed 09/27/19 Page 2 of 2 PagelD #: 10668

The Honorable Nicholas G. Garaufis
September 27, 2019
Page 2

(2) the representation is not prohibited by law;

(3) the representation does not involve the assertion of a
claim by one client against another client represented by the lawyer
in the same litigation or other proceeding before a tribunal; and

(4) each affected client gives informed consent,
confirmed in writing.

Rule 1.10 provides, in relevant part:

(a) While lawyers are associated in a firm, none of them shall
knowingly represent a client when any of them practicing alone would be
prohibited from doing so by Rule 1.7, 1.8 or 1.9, except as otherwise
provided therein.

In this case, Ms. Geragos’s application to the United States Attorney’s Office
poses a “significant risk” that her professional judgment on Mr. Raniere’s behalf might be
affected by her personal interest in obtaining a job at the United States Attorney’s Office.
Despite that potential conflict of interest, § 1.07(b) permits Ms. Geragos to continue to represent
Mr. Raniere if she reasonably believes that she can provide “competent and diligent
representation” to Mr. Raniere and if he gives informed consent in writing.

If Mr. Raniere waives the conflict relating to Ms. Geragos on the record in open
court, the Court will not have to address the question of whether the conflict of interest also
disqualifies the firm of Brafman & Associates. If Mr. Raniere refuses to waive the conflict with
respect to Ms. Geragos, the conflict of interest would be imputed to Mr. Agnifolo and all other
members of the firm, pursuant to §1.10(a), however, that imputed conflict can also be waived by
Mr. Raniere.

I will discuss all of these issues with Mr. Raniere in advance of the next hearing,
currently scheduled for October 4, 2019, and anticipate that Mr. Raniere will be prepared to
advise the Court of his decision at that time.

Respectfully submitted,

Onolion C dablaeg|
Avraham C. Moskowitz

ACM:bgb

ce: AUSA Tanya Hajjar (by e-mail)
AUSA Mark Lesko (by e-mail)
AUSA Moira Kim Penza (by e-mail)
Marc Agnifolo, Esq. (by e-mail)
Teny Geragos, Esq. (by e-mail)
